Exhibit 99.1 Interactive Intelligence Reports First Quarter 2012 Financial Results Recurring revenues up 31 percent to 52 percent of total revenues Cloud-based orders increase to 29 percent of total orders Cloud-based revenues increase 81 percent INDIANAPOLIS, April 25, 2012 Interactive Intelligence Group Inc. (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced financial results for its first quarter ended March 31, 2012. “Our first quarter was highlighted by rapid growth in cloud-based revenue, which continues to have a positive impact on the growth and scale of our overall recurring revenues,” said Interactive Intelligence founder and CEO, Dr. Donald Brown. “For the first quarter, a higher mix of cloud-based orders and the structure of certain product orders resulted in more revenues being deferred to future quarters. These factors also contributed to the 49 percent year-over-year growth in our total billed and unbilled deferred revenues. We are optimistic about our outlook for the remainder of the year, and we are maintaining our revenue, order growth and profitability guidance for 2012.” Brown added: “Our pipeline of opportunities is strong and growing, and we believe we are well positioned to leverage the sales and marketing, and research and development investments we are making in our business. We continue to gain share at the high end of the contact center market, and we believe our continued success in winning large cloud customers supports our view that we have a sustainable long-term advantage in the fastest growing segment of the overall contact center market.” First Quarter 2012 Financial Highlights: - Orders: Cloud-based orders increased 19 percent and total orders increased 6 percent, both compared to the first quarter of 2011. The company signed 60 new customers during the first quarter of 2012, including 11 new customers for its cloud-based offering. The average new customer cloud-based order was $748,000, up from $488,000 during the same quarter last year. - Revenues: Total revenues were $52.8 million, an increase of 11 percent on a year-over-year basis. Recurring revenues, which include both maintenance and cloud revenues, increased 31 percent to $27.6 million and accounted for 52 percent of total revenues. Cloud-based revenues increased 81 percent year-over-year to $5.0 million. Product revenues were $19.4 million and services revenues were $5.7 million, compared to $20.4 million and $6.2 million, respectively, for the first quarter of last year. - Total Deferred Revenues: Deferred revenues increased to $77.8 million as of March 31, 2012 compared to $61.0 million as of March 31, 2011. The amount of unbilled future cloud-based revenues as of March 31, 2012 increased to $40.6 million from $18.6 million as of March 31, 2011. The combination of deferred revenues and unbilled future cloud revenues was $118.4 million as of March 31, 2012, up 49 percent compared to $79.6 million as of March 31, 2011. - Operating Income: GAAP operating income for the first quarter was $0.3 million, compared to $4.9 million for the first quarter of 2011. Non-GAAP operating income was $2.4 million, compared to $6.8 million for the first quarter of 2011. The year-over-year decline in operating income was primarily due to the shift toward cloud-based orders, which are recognized over the life of the contract. In addition, as previously discussed, the company increased investments in sales and marketing and research and development during the first quarter of 2012 to expand its product leadership and its share in the cloud-based market. - Net Income: GAAP net income for the first quarter was $0.2 million, or $0.01 per diluted share based on a 34 percent effective tax rate and 20.0 million weighted average shares outstanding. This compares to GAAP net income of $3.1 million, or $0.16 per diluted share based on a 35.5 percent effective tax rate and 19.8 million weighted average shares outstanding for the same period last year. Non-GAAP net income for the first quarter was $1.9 million, or $0.09 per diluted share based on a 24 percent annual effective non-GAAP tax rate. This compares to non-GAAP net income of $5.5 million, or $0.28 per diluted share for the same period last year. A reconciliation of GAAP to non-GAAP financial measures has been provided in the financial statement tables included with this press release. An explanation of these measures is also included below under the heading “Non-GAAP Measures.” Additional First Quarter 2012 and Recent Highlights: - The company acquired certain assets of its South African reseller, ATIO Corp. Pty Ltd. in January, and acquired its Netherlands reseller, Brightware B.V. in April, continuing its strategy of growing its operations in key international markets. - CRM magazine named Interactive Intelligence Contact Center Infrastructure Service Leader winner for 2012, beating out larger competitors based oncompany direction, customer satisfaction and cost. Interactive Intelligence will host a conference call today at 4:30 p.m. Eastern time (EDT) to review the company’s financial results for the first quarter of 2012. To access the teleconference, please dial 1 877.324.1969 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: "Interactive Intelligence first quarter earnings call." The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com. An archive of the teleconference will be posted following the call. About Interactive Intelligence Interactive Intelligence Group Inc. (Nasdaq: ININ) is a global provider of contact center automation, unified communications, and business process automation software and services. The company’s unified IP business communications solutions, which can be deployed on-premise or via the cloud, are ideal for industries such as financial services, insurance, outsourcers, collections, and utilities. Interactive Intelligence was founded in 1994 and has more than 4,500 customers worldwide. The company is among Forbes Magazine’s 2011 Best Small Companies in America and Software Magazine’s 2011 Top 500 Global Software and Service Providers. It employs more than 1,000 people and is headquartered in Indianapolis, Indiana. The company has offices throughout North America, Latin America, Europe, Middle East, Africa and Asia Pacific. Interactive Intelligence can be reached at +1 317.872.3000 or info@inin.com; on the Net: www.inin.com. Non-GAAP Measures The non-GAAP measures shown in this release include revenue which was not recognized on a GAAP basis due to purchase accounting adjustments and exclude non-cash stock-based compensation expense for stock options, the amortization of certain intangible assets related to acquisitions by the company and non-cash income tax expense. Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are included with the financial information included in this press release. These measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by other companies. Stock-based compensation expense and amortization of intangibles related to acquisitions are non-cash and certain amounts of income tax expense are non-cash. Management believes that the presentation of non-GAAP results, when shown in conjunction with corresponding GAAP measures, provides useful information to management and investors regarding financial and business trends related to the company's results of operations. Further, management believes that these non-GAAP measures improve management's and investors' ability to compare the company's financial performance with other companies in the technology industry. Because stock-based compensation expense, non-cash income tax expense amounts and amortization of intangibles related to acquisitions can vary significantly between companies, it is useful to compare results excluding these amounts. Management also uses financial statements that exclude stock-based compensation expense related to stock options, non-cash income tax amounts and amortization of intangibles related to acquisitions for its internal budgets. This release may contain certain forward-looking statements that involve a number of risks and uncertainties. Among the factors that could cause actual results to differ materially are the following: rapid technological changes in the industry; the company's ability to maintain profitability; to manage successfully its growth; to manage successfully its increasingly complex third-party relationships resulting from the software and hardware components being licensed or sold with its solutions; to maintain successful relationships with certain suppliers which may be impacted by the competition in the technology industry; to maintain successful relationships with its current and any new partners; to maintain and improve its current products; to develop new products; to protect its proprietary rights adequately; to successfully integrate acquired businesses; and other factors described in the company's SEC filings, including the company's latest annual report on Form 10-K. Interactive Intelligence is the owner of the marks INTERACTIVE INTELLIGENCE, its associated LOGO and numerous other marks. All other trademarks mentioned in this document are the property of their respective owners. ININ-G Contacts: Stephen R. Head Chief Financial Officer Interactive Intelligence +1 317.715.8412 steve.head@inin.com Seth Potter Investor Relations ICR, Inc. +1 646.277.1230 seth.potter@icrinc.com Christine Holley Senior Director of Market Communications Interactive Intelligence +1 317.715.8220 christine.holley@inin.com Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Income (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Revenues: Product $ $ Recurring Services Total revenues Costs of revenues: Product Recurring Services Amortization of intangible assets 35 35 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangible assets Total operating expenses Operating income Other income (expense): Interest income, net 43 Other expense ) ) Total other income (expense) (2 ) ) Income before income taxes Income tax expense 85 Net income $ $ Net income per share: Basic $ $ Diluted Shares used to compute net income per share: Basic Diluted Interactive Intelligence Group, Inc. Reconciliation of Supplemental Financial Information (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Recurring revenue, as reported $ $ Purchase accounting adjustments 59 Non-GAAP recurring revenue $ $ Recurring revenue gross profit as reported $ $ Purchase accounting adjustments 59 Non-cash stock-based compensation expense Non-GAAP recurring revenue gross profit $ $ Non-GAAP recurring revenue gross margin % % . Services revenue, as reported $ $ Purchase accounting adjustments - 31 Non-GAAP services revenue $ $ Services revenue gross profit as reported $ $ Purchase accounting adjustments - 31 Non-cash stock-based compensation expense 34 25 Non-GAAP services revenue gross profit $ $ Non-GAAP services revenue gross margin % % Total revenue, as reported $ $ Purchase accounting adjustments 90 Non-GAAP total revenue $ $ Operating income, as reported $ $ Purchase accounting adjustments Non-cash stock-based compensation expense Non-GAAP operating income $ $ Non-GAAP operating margin % % Net income, as reported $ $ Purchase accounting adjustments: Increase to revenues: Recurring 59 Services - 31 Reduction of operating expenses: Customer relationships Technology 35 35 Non-compete agreements 45 45 Acquisition costs Total Non-cash stock-based compensation expense: Cost of recurring revenues Cost of services revenues 34 25 Sales and marketing Research and development General and administrative Total Non-cash income tax expense ) Non-GAAP net income $ $ Diluted EPS, as reported $ $ Purchase accounting adjustments Non-cash stock-based compensation expense Non-cash income tax expense ) Non-GAAP diluted EPS $ $ Interactive Intelligence Group, Inc. Condensed Consolidated Balance Sheets (in thousands) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Deferred tax assets, net Prepaid expenses Other current assets Total current assets Long-term investments Property and equipment, net Goodwill Intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and related expenses Deferred product revenues Deferred services revenues Total current liabilities Deferred revenue Deferred tax liabilities, net Other long-term liabilities Total liabilities Shareholders' equity: Preferred stock - - Common stock Additional paid-in-capital Accumulated other comprehensive income (loss) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and other non-cash items Stock-based compensation expense Tax benefits from stock-based payment arrangements ) ) Deferred income tax ) 34 Accretion of investment income ) Gain on disposal of fixed assets 25 - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Other current assets ) Other assets ) Accounts payable and accrued liabilities ) ) Accrued compensation and related expenses ) ) Deferred product revenues Deferred services revenues Net cash provided by operating activities Investing activities: Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Acquisition, net of cash ) ) Unrealized gain on investment - 26 Net cash used in investing activities ) ) Financing activities: Proceeds from stock options exercised Proceeds from issuance of common stock 96 Employee taxes withheld for restricted stock units - Tax benefits from stock-based payment arrangements 70 Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the period for: Income taxes $ $ Other non-cash item: Purchases of property and equipment payable at end of period $ $ Supplemental Data (Dollars in thousands) unaudited Q1 Q2 Q3 Q4 Total Q1 Margins (GAAP): Product % Recurring % Services % Overall % Year-over-year Revenue Growth (GAAP): Product % -4.8 % Recurring % Services % -8.4 % Overall % Orders: Over $1 million 3 5 3 6 17 6 Between $250,000 and $1 million 24 27 14 31 96 11 Number of new customers 65 81 54 60 Average new customer order: Overall $ Cloud-based
